Title: To John Adams from United States House of Representatives, 2 March 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					March 2, 1791
				
				 The House of Representatives have passed the bill sent from the Senate for concurrence, entitled ’An act for granting lands to the inhabitants and settlers at Vincennes and the Illinois country, in the territory northwest of the Ohio, and for confirming them in their possessions,” with amendments, in which amendments they desire the concurrence of the Senate.
				
					
				
				
			